218 So.2d 212 (1969)
Dominick LOPRINCE, Appellant,
v.
The STATE of Florida, Appellee.
No. 68-386.
District Court of Appeal of Florida. Third District.
January 21, 1969.
Rehearing Denied February 20, 1969.
*213 Du Val & Bergstresser and Stephen H. Bazzano, Miami, for appellant.
Earl Faircloth, Atty. Gen., and Melvin Grossman, Asst. Atty. Gen., for appellee.
Before PEARSON, BARKDULL and HENDRY, JJ.
PER CURIAM.
Appellant, Dominick Loprince, was tried before a jury jointly with one John Anthony Smetana for the crime of robbery and was convicted as charged and sentenced to fifteen years in the state penitentiary. The co-defendant, Smetana, was found not guilty.
The primary question presented for our determination turns on the sufficiency of the evidence to support the verdict and judgment.
Appellant contends that the judgment should be reversed because the verdict is contra to the weight of the evidence in that the evidence against the appellant is exactly the same as the evidence against the defendant Smetana, whom the jury found not guilty, with the exception of an incredible and completely improbable identification of the appellant, by the victim.
We find this contention to be without substantial merit. It is well settled that the weight to be accorded such evidence, and the credibility of the witness by whom it is adduced, lies exclusively within the province of the jury. On appeal, this court will not substitute its judgment of such matters for that of that of the jury, nor will it pit its judgment against that of the jury in the determination of factual issues presented at trial. Land v. State, Fla. 1952, 59 So.2d 370; Beard v. State, Fla.App. 1958, 104 So.2d 680.
We have also carefully considered the other points on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated.
Accordingly, the judgment and sentence appealed are affirmed.
Affirmed.